Exhibit 10.28

EXECUTION

TERMINATION OF

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Gregory Torres)

THIS TERMINATION OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Termination
Agreement”), effective as of January 1, 2014 (the “Effective Date”), is hereby
made by and between Gregory Torres (“Employee”) and National Mentor Holdings,
Inc., a Delaware corporation (the “Company”).

WHEREAS, Employee and the Company are party to that certain Amended and Restated
Employment Agreement, dated as of June 29, 2006, as amended by that certain
First Amendment, dated as of December 31, 2009 (the “Employment Agreement”);

WHEREAS, effective as of the Effective Date, Employee will resign his position
as an employee of the Company and his position as Chairman of the Board of
Directors of the Company; and

WHEREAS, in connection with such resignation, Employee and the Company desire to
terminate the Employment Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Termination Agreement, the parties agree as
follows:

1. Resignation. Employee agrees to resign his position as an employee of the
Company and his position as Chairman of the Board of Directors of the Company,
effective as of the Effective Date.

2. Termination of Employment Agreement. As of the Effective Date, the Company
and Employee hereby irrevocably and finally terminate the Employment Agreement;
provided that, notwithstanding the foregoing, Sections 6, 7, 8, 9 and 10 of the
Employment Agreement shall survive such termination. Following such termination
the Company shall not have any further liability to Employee thereunder, whether
pursuant to Section 3(b) of the Employment Agreement or any other provision
thereof.

3. Donation to MassINC. Employee acknowledges that prior to the date hereof and
in consideration of Employee’s agreements hereunder, the Company made a donation
in the amount of $100,000 to MassINC.

4. Entire Agreement; Amendments. This Termination Agreement, together with the
surviving provisions of the Employment Agreement, represents the entire
understanding of the parties with respect to its subject matter and supersedes
and cancels all prior written or oral contracts, agreements and understandings
of the parties with respect to it. No amendment to this Termination Agreement
shall be effective unless in a writing executed by all parties.

5. Counterparts. This Termination Agreement may be executed (including by
facsimile transmission) in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
effective as of the date first written above.

 

NATIONAL MENTOR HOLDINGS, INC.

 

Name: Title:

 

Gregory Torres